Citation Nr: 1100406	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  06-29 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability evaluation prior to March 
11, 2010 and entitlement to an evaluation in excess of 10 percent 
since March 11, 2010 for service-connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from November 1964 to 
November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2009.  This matter was 
originally on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

During the entire appeal period, the Veteran's bilateral hearing 
loss has been manifested by fluctuating hearing acuity; however, 
affording the Veteran the benefit of the doubt, the Veteran's 
hearing acuity has been manifested by hearing acuity more nearly 
approximating a 20 percent disability rating.


CONCLUSION OF LAW

During the entire appeal period, the criteria for an evaluation 
of 20 percent, but no higher, for bilateral hearing loss have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's November 2009 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination to assess the 
severity of the Veteran's service connected bilateral hearing 
loss, requested that the examiner provide an interpretation of 
the November 2008 private audiological examination and determine 
if the Maryland CNC test was used for speech recognition and if 
so to provide those scores, and issued a Supplemental Statement 
of the Case.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's November 2009 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires 
the Secretary, for increased-rating claims, to notify the 
claimant that to substantiate such a claim the claimant should 
provide or ask the Secretary to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-
80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. 
Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in November 2005 and October 2008 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, 
the letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates.  The October 
2008 letter specifically advised the Veteran that he should tell 
VA about or give to VA that may affect how VA assigns a 
disability evaluation included statements from employers as to 
job performance, lost time, or other information regarding how 
his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records and VA medical treatment 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no 
private medical treatment records that he wished for VA to obtain 
on his behalf.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded a VA examination in March 2010.  38 C.F.R. § 
3.159(c)(4).  The March 2010 VA examiner addressed the severity 
of the Veteran's current hearing loss in conjunction with a 
review of the claims file and physical examination of and 
interview with the Veteran.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The March 2010 VA examination report is 
thorough and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an 
already established service-connected disability, the present 
disability level is the primary concern and past medical reports 
do not take precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected bilateral hearing loss has been 
evaluated as noncompensably disabling prior to March 11, 2010, 
and as 10 percent disabling from March 11, 2010, pursuant to 38 
C.F.R. § 4.87, Diagnostic Codes 6100 for hearing impairment .

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by pure tone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  "Pure tone threshold average" is the sum of the pure 
tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by 
four.  This average is used in all cases (including those in 
§4.86) to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

The rating schedule establishes eleven auditory acuity levels, 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  38 C.F.R. § 4.85.  The 
horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
pure tone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and pure tone threshold average intersect.  See 38 
C.F.R. §§ 4.85, 4.87.

On the VA audiological assessment in November 2005, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 40 55 65 70 LEFT 15 25 50 65 70

The average of the pure tones between 1000-4000 Hz was 57.5 
decibels for the right ear and 52.5 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 66 
percent in the right ear and of 68 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of VI for the right ear and V for the left ear.  
Level VI hearing acuity in the poorer ear and Level V hearing 
acuity in the better ear equates to a 20 percent evaluation.  38 
C.F.R. § 4.85, Table VII.

The Board notes that it also considered the alternative rating 
scheme for exceptional patterns of hearing impairment and found 
it inapplicable here.  When the pure tone threshold at each of 
the four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral. 38 C.F.R. § 
4.86(a) (2010).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 
Hertz, Table VI or Table VIa is to be used, whichever results in 
the higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral. 38 C.F.R. § 4.86(b) (2010).  The record 
demonstrates that the Veteran does not exhibit exceptional 
patterns of hearing impairment and, therefore, evaluation 
pursuant to 38 C.F.R. § 4.86 is not authorized.

The Veteran underwent VA audiological examination in December 
2005.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 30 45 55 65 LEFT 10 25 40 60 65

The average of the pure tones between 1000-4000 Hz was 49 
decibels for the right ear and 47.5 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 percent in the left ear.

The VA examiner noted that she could not comment on any change as 
the claims file was not provided for review but noted that that 
day's examination was thought to be reliable and suitable for 
rating.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of III for the right ear and II for the left ear.  
Level III hearing acuity in the poorer ear and Level II hearing 
acuity in the better ear equates to a noncompensable evaluation.  
38 C.F.R. § 4.85, Table VII.

The alternative rating scheme for exceptional patterns of hearing 
impairment was considered and found it inapplicable here.    

On the VA audiological assessment in July 2006, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 35 55 65 70 LEFT 20 25 50 60 70

The average of the pure tones between 1000-4000 Hz was 56.25 
decibels for the right ear and 51.25 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of IV for both the right ear and the left ear.  
Level IV hearing acuity in both the poorer ear and the better ear 
equates to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

The alternative rating scheme for exceptional patterns of hearing 
impairment was considered and found it inapplicable here.    

On the VA audiological assessment in August 2007, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 30 50 60 75 85 LEFT 20 35 55 65 75

However, the audiologist stated that the Veteran's responses 
during the pre tone testing were inconsistent and that due to 
these inconsistencies, speech recognition testing was not 
attempted.

On the VA audiological assessment in November 2007, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 50 60 70 80 LEFT 15 35 55 65 75

The average of the pure tones between 1000-4000 Hz was 65 
decibels for the right ear and 45decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 80 percent in the left ear.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of V for the right ear and IV in the left ear.  
Level V hearing acuity in the poorer ear and Level IV hearing 
acuity in the better ear equates to a 10 percent evaluation.  38 
C.F.R. § 4.85, Table VII.

The alternative rating scheme for exceptional patterns of hearing 
impairment was considered and found it inapplicable here.    

On the VA audiological assessment in October 2008, pure tone 
thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 20 45 55 70 70 LEFT 15 35 55 60 80 

The average of the pure tones between 1000-4000 Hz was 60 
decibels for the right ear and 57.5 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 60 percent in the left ear.

However, the Veteran's responses during the word recognition test 
appeared to be inconsistent and results were judged to possess 
poor reliability.

The Veteran submitted a November 2008 private hearing evaluation 
in which the pure tone average of the right ear was 75 and the 
left ear was 60.  Word recognition ability was 68 percent in the 
right ear and 64 percent in the left ear.  However, the 
regulations indicate that an examination for hearing impairment 
for VA purposes must include a controlled speech discrimination 
test (Maryland CNC).  Unfortunately, there is no indication that 
a Maryland CNC speech discrimination test was included.  

The Board notes that the Veteran underwent a March 2010 VA 
audiological examination in which the audiologist commented on 
the results of the November 2008 private audiological 
examination.  The March 2010 audiologist noted that the November 
2008 private examination revealed markedly different auditory 
thresholds than what were found at the time of the March 2010 
examination.  In addition, the private examiner reported that the 
speech recognition testing was performed using "live voice" and 
using W-22 word lists and NOT Maryland CNC words for speech 
recognition testing.  In addition, the private examiner noted 
that the Veteran's reliability was only "fair to good: for the 
November 2008 testing. Thus, the November 2008 private hearing 
evaluation is not adequate for VA purposes.  

The Veteran underwent VA audiological examination in November 
2008.  However, the examiner noted that pure tone testing was 
performed but results were not being reported due to response 
inconsistency, that pure tone results were in poor agreement with 
SRTs and DPOAEs, and that results were considered invalid by 
examiner and examiner suspected functional overlay.  Word 
discrimination scores were 80 percent and 72 percent in the right 
and left ears, respectively.  It was noted that the Veteran 
should be rescheduled and retested optimally with a different 
audiologist to elicit valid and reliable results.

On the authorized VA audiological examination in March 2010, pure 
tone thresholds, in decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 30 55 55 70 80 LEFT 20 45 55 65 70 

The average of the pure tones between 1000-4000 Hz was 65 
decibels for the right ear and 60 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 82 
percent in the both ears.

Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of IV for both the right and left ears.  Level IV 
hearing acuity in both the poorer ear and the better ear equates 
to a 10 percent evaluation.  38 C.F.R. § 4.85, Table VII.

The alternative rating scheme for exceptional patterns of hearing 
impairment was considered and found applicable here.  The 
Veteran's right ear hearing impairment is such that the use of 
Table VIA indicates level VII hearing acuity.  Level VII hearing 
acuity in the poorer ear and Level IV hearing acuity in the 
better ear equates to a 20 percent evaluation.  38 C.F.R. § 4.85, 
Table VII.
      
The Board has considered the doctrine of reasonable doubt; and 
has determined that a 20 percent evaluation should be assigned 
during the entire appeal period as the Veteran's hearing acuity 
has fluctuated in severity during the entire appeal period, with 
the November 2005 and March 2010 evaluations demonstrating the 
most reliable hearing acuity.  With consideration of the 
fluctuating patterns the Board concludes that in resolving all 
doubt in favor of the veteran his overall hearing has more nearly 
approximated the criteria for a 20 percent evaluation during the 
entire period.

However, a disability evaluation in excess of 20 percent is not 
warranted for any time during the appeal period.  At no time 
during the appeal period did the veteran's hearing acuity for the 
left ear reach a level of VI or higher.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dept of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2007).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the Veteran has not reported to VA that there was 
any prejudice caused by a deficiency in the examination.  The 
Veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that 
lay testimony is competent when it regards features or symptoms 
of injury or illness).  The March 2010 VA examiner noted that the 
Veteran reported that he can't hear the telephone well, that he 
can't understand his wife at all without his hearing aids, that 
he can't hear the television without his hearing aids, that when 
he is in a room with a group of people, he can't hear well.  
Thus, the examination report did include information concerning 
how the Veteran's hearing loss affects his daily functioning.

In sum, the evidence supports a 20 percent disability evaluation 
for the entire appeal period, but no higher, for bilateral 
hearing loss.

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  In the present 
case, there is no indication in the record that reasonably raised 
a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected bilateral 
hearing loss presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The disability does not result in symptoms not 
contemplated by the criteria in the rating schedule.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 



ORDER

Entitlement to an evaluation of 20 percent, but no higher, for 
bilateral hearing loss is granted throughout the appeal, subject 
to the law and regulations governing the payment of monetary 
benefits.
  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


